Citation Nr: 1208768	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for urethra stricture.  

2.  Entitlement to an initial compensable rating for emphysema/bronchitis prior to February 21, 2007.

3.  Entitlement to a rating in excess of 10 for emphysema/bronchitis beginning February 21, 2007.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to August 1980, May 1983 to April 1987, and August 1989 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for the benefits on appeal.  Since that time, the Veteran has moved, and his appeal now falls under the jurisdiction of the Waco, Texas RO.  An April 2007 rating decision further increased the rating for emphysema/bronchitis to 10 percent, effective from February 21, 2007.  Since this increase did not constitute a full grant of the benefit sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2010, the Veteran testified at a Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.  

In April 2010, the Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  Prior to March 7, 2007, the Veteran's urethra stricture was manifested by a daytime voiding interval of between one and two hours, and awakening to void a few times per night.

2.  Beginning March 7, 2007, the Veteran's urethra stricture has been manifested by a daytime voiding interval of less than one hour, and awakening to void five times per night.  

3.  Prior to February 21, 2007, the Veteran's emphysema/bronchitis was manifested by forced expiratory volume in one second (FEV-1) of 106 percent of predicted value and FEV-1/forced vital capacity (FVC) of 82 percent.

4.  Beginning February 21, 2007, the Veteran's emphysema/bronchitis has been manifested by FEV-1 of between 74 and 93 percent of predicted value, FEV-1/FVC of 77 to 78, and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 75 percent predicted. 


CONCLUSIONS OF LAW

1.  Prior to March 7, 2007, the criteria for an initial 20 percent rating, but no higher, for urethra stricture have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.115a, b; Diagnostic Code (DC) 7518 (2011).

2.  Beginning March 7, 2007, the criteria for a 40 percent rating, but no higher, for a urethra stricture have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.115a, b; DC 7518 (2011).

3.  Prior to February 21, 2007, the criteria for an initial compensable rating for emphysema/bronchitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.31, 4.97, DC 6603 (2011).

4.  Beginning February 21, 2007, the criteria for a rating in excess of 10 percent for emphysema/bronchitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1-4.14, 4.97, DC 6603 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In July 2004, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for a urethra stricture and emphysema/bronchitis.  Service connection was subsequently granted, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In a letter dated in March 2006, the AOJ notified the Veteran of the process by which disability ratings are determined.  This last notice was delivered after the initial denial of the claims.  Neither the Veteran nor his representative has alleged that this error is harmful.  Regardless, the Board finds that the Veteran has not, in fact, been prejudiced by this timing error.  Subsequent to the notice, the claims were readjudicated in the January 2007 statement of the case (SOC) and the May 2007 and July 2011 Supplemental Statements of the Case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision.

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  In this regard, the case was remanded in April 2010 to obtain updated VA outpatient records and to afford the Veteran VA genitourinary and respiratory examinations.  The requested records were secured, and the Veteran underwent a genitourinary examination in June 2010 and a respiratory disorders examination in July 2010.  The Board finds that these examinations, as well as examinations provided in August 2004 and April 2007, are adequate for rating purposes.  In particular, they address the Veteran's symptoms in relation to the appropriate rating criteria and provide sufficient detail to rate the disabilities.  The Board notes that the 2010 remand directives requested that the genitourinary examiner comment on whether the Veteran wore absorbent materials.  Although the examiner did not complete this specific directive, he did indicate that the Veteran denied incontinence.  Therefore, as the Veteran denied urinary leakage that would require the use of absorbent materials to the examiner, and this information is consistent with the other evidence of record, it is not necessary to remand this case for further examination.  Thus, the Board finds that there has been substantial compliance with the April 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In all, the duty to assist has been fulfilled.

Disability Ratings

The Veteran seeks higher disability evaluations for his urethra stricture and emphysema/bronchitis.  Such evaluations are determined by application of VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 
In the instant appeal, which concerns the assignment of the initial disability ratings, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As the Veteran has two separate disability evaluation claims, each will be discussed in turn below. 

Urethra Stricture

During service the Veteran underwent a meatotomy.  An April 2005 rating decision established service connection for urethral stricture and assigned a noncompensable rating under 38 C.F.R. §4.115b, DC 7518.

DC 7518 instructs the rater to rate the disability as voiding dysfunction.  The rating criteria for voiding dysfunction state that the disability may be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

The Board finds that rating the Veteran's urethra stricture under the criteria for urine leakage is inappropriate in this case, as this category rates on the use of absorbent materials, which as described below the Veteran has specifically denied.  Furthermore, utilization of the criteria for obstructive voiding is not beneficial to the Veteran.  Ratings of 10 and 30 percent are available under those criteria, and as detailed below the Board is assigning staged 20 and 40 percent ratings based on the criteria for urinary frequency from the date of service connection.  Thus, the criteria for a 10 percent rating for obstructive voiding need not be considered.  Additionally, although the record reflects that the Veteran occasionally performs clean intermittent catheterization (CIC) to prevent the need for a dilation procedure, which allows for a 30 percent rating under the criteria for obstructive voiding, the evidence first reflects use of CIC in 2008, after his disability met the criteria for a 40 percent rating based on urinary frequency.  Thus, the Board finds that rating the urethra stricture based upon urinary frequency is most advantageous to the Veteran.

Under the criteria for urinary frequency, a 10 percent rating is warranted when the daytime voiding interval is between two and three hours, or; awakening to void two time per night.  A 20 percent rating is warranted when the daytime voiding interval is between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is warranted when the daytime voiding interval is less than one hour, or; awakening to void five or more times per night.  A 40 percent rating is the maximum available under these criteria.  See 38 C.F.R. § 4.115a. 

Turning to the evidence of record, in a March 2003 service treatment record, the Veteran reported that since his meatotomy he was voiding every 1.5 hours, and awakening to void once per night.  Upon VA general medical examination in August 2004, the Veteran described poor bladder emptying and nocturia two times per night.

In a statement dated in March 2006, the Veteran indicated that he had to urinate "a few times" during the night in very small amounts.  He described continual burning and a persistent itch.  The Veteran stated that once he urinates for an extended period upon first awakening, a regular regimen of an extreme need to urinate begins 1.5 hours later, and this need continues for most of the day.  He reported little discharge of urine during these "frequent" daytime episodes.

In a February 2007 VA treatment record, the Veteran described decreased urine flow and problems with bed wetting.  He was referred for a urology consult, which occurred on March 7, 2007.  At that time, the Veteran stated that he had nocturia three to four times per night, and that he experienced burning and itching in the urethra.  He reported that during the day, he had to urinate every 20 minutes.  

In April 2007, the Veteran underwent a VA genitourinary examination.  He reported frequent urination throughout the day, with occasional nocturia.  He noted occasional anuresis (inability to urinate) one to three times per month.  He denied wearing pads.  He did not have recurrent urinary tract infections, renal colic, or bladder stones.  An April 2007 cystoscopy was normal.  In an October 2007 VA urology note, the Veteran reported nocturia two to three times per night.  In March 2008, he was instructed on how to perform CIC.
A September 2009 VA treatment record showed that the Veteran was voiding well.  He denied burning, hematuria (blood in the urine), fever, and chills.  He was instructed to perform CIC regularly to avoid the need for a dilation procedure. 

At his January 2010 hearing, the Veteran testified that he experienced burning, itching, and no feeling of voiding as a result of his urethra stricture.  He stated that he did not wear pads, but was considering doing so.  The Veteran indicated that he performed CIC twice a week.  He reported urinating three to four times an hour during the day for the first seven to eight hours he was awake, then approximately once per hour afterwards, and awakening to void three to four times per night.

On VA genitourinary examination in June 2010, the Veteran stated that he urinated 10 to 12 times per day and four to five times per night.  He reported burning and itching in his urethra and an episode of hematuria two weeks prior to the examination.  He denied incontinence, fever, and chills.  

In April 2011 VA treatment record, the Veteran noted that his nocturia had improved.  He indicated that he continued to perform CIC twice weekly. 

The Board finds that staged ratings are appropriate in this case.  In particular, a 20 percent rating under DC 7518 based on urinary frequency, but no more, is for application prior to March 7, 2007.  Specifically, from the grant of service connection, the Veteran has reported that he awakens to urinate "a few times" during the night to urinate, as well as a daytime voiding interval between one and two hours, which allows for a 20 percent rating, but no higher.  In this regard, the Veteran is competent to state how often he has to urinate, and the Board finds that his statements regarding his urinary frequency, which have been consistent throughout course of the appeal, are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).

Furthermore, as of March 7, 2007, the date of his VA urology consult, a maximum 40 percent rating is warranted based on urinary frequency.  Specifically, the evidence on this date demonstrates an increase in the Veteran's daytime voiding interval to once every 20 minutes, which is supported by the other evidence of record dated after this report, to include his Board testimony and the June 2010 VA examination report.  Moreover, at the June 2010 VA examination the Veteran indicated awakening to void five times per night. 

Emphysema/Bronchitis

An April 2005 rating decision established service connection for emphysema/bronchitis and assigned a noncompensable rating under 38 C.F.R. § 4.97, DC 6603.  An April 2007 rating decision further increased the rating for emphysema/bronchitis to 10 percent under 38 C.F.R. § 4.97, DC 6603, effective from February 21, 2007.  The Board will now consider the proper evaluation to be assigned for both time periods.

Under DC 6603, a 10 percent rating is warranted when the FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC is 71 to 80 percent, or; DLCO (SB) is 66 to 80 percent predicted.  A 30 percent rating is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; the DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.96, DC 6603.  For evaluation purposes, the post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96 at Note (5).  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

During the pendency of this appeal, VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  Specifically, VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions under DCs 6600, 6603, 6604, 6825-6833, and 6840-6845. See 38 C.F.R. § 4.96(d).  A review of the regulatory changes reveals that such changes, while pertinent to this claim, are non-substantive in nature, and merely interpret already existing law.  As such, the Board finds that the Veteran will not be prejudiced by consideration of these changes.

The evidence dated prior to February 21, 2007, includes the report of a VA general medical examination in August 2004.  At that time the Veteran denied any acute exacerbations of his bronchitis since around 1998 or 1999.  He complained of early morning phlegm, as well as shortness of breath when running, climbing stairs, and playing with his granddaughter.  He had no noticeable wheezing and did not receive treatment for his disability.  He had not lost work due to his disability in the past 12 months.  Physical examination of the chest was clear to inspection, palpation, percussion, and auscultation in all four quadrants.  The Veteran had normal breath sounds.  The examiner referenced an earlier X-ray that showed early emphysema, and ordered a PFT, which was performed in September 2004.  His FEV-1 was 106 percent predicted and his FEV-1/FVC was 82 percent.  DLCO (SB) was not measured.  His PFT was described as a "normal study."  

In an October 2005 statement, the Veteran's spouse indicated that they had to move to a warmer, drier climate to allow the Veteran to breathe more comfortably, and that his respiratory disability currently affects his ability to engage in tasks like walking for extended periods or climbing stairs.  

The Veteran also submitted a statement in October 2005, noting that he gets winded with the most minor task and easily tires.  He also stated that he has been forced to give up all physical activities he once enjoyed due to his respiratory disability.

On February 21, 2007, the Veteran appeared at a VA outpatient facility to enter the VA healthcare system.  It was noted that he had a history of a respiratory condition and used inhalers occasionally.  He reported having a cough and dyspnea (shortness of breath).  His lungs were clear to auscultation.  

Based upon the above-cited evidence, a compensable rating is not warranted prior to February 21, 2007.  Specifically, at no point during this period did the Veteran demonstrate a FEV-1 that was 71 to 80 percent predicted, or a FEV-1/FVC that was 71 to 80 percent, or a DLCO (SB) that was 66 to 80 percent predicted to allow for assignment of a 10 percent rating.  To the contrary, the only available PFT study dated during this time was completely normal.  It also follows that 30, 60, and 100 percent ratings under DC 6603 are unavailable for this period, as they require much more severe PFT results, and the Veteran does not evidence any of the other non-PFT criteria for a 100 percent rating.

Nor is a rating in excess of 10 percent warranted for the period beginning February 21, 2007.  Evidence during this period includes the report of an April 2007 VA respiratory examination.  At that time the Veteran denied a productive cough, sputum, or hemoptysis (coughing up blood or blood in the sputum).  He complained of shortness of breath on exertion when carrying heavy objects up one flight of stairs, but denied dyspnea on exertion when walking on level ground.  The Veteran denied taking medication for his respiratory disability and did not have periods of incapacitation.  Upon physical examination, his lungs were clear to auscultation without wheezes, rales, or rhonchi.  There was no presence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  His diaphragmatic excursion was good and his chest X-ray was within normal limits.  PFT revealed that his FEV-1 was 93 percent predicted and his FEV-1/FVC was 77 percent.  DLCO (SB) was not measured.  

VA outpatient records reflect that in June 2007 the Veteran sought treatment for dyspnea and intermittent wheezing, and was started on an inhaler and albuterol.  In October 2007, he stated that his breathing had improved since he began using inhalers, and lungs were clear to auscultation bilaterally.  In April 2008, the Veteran denied chest pain and unusual shortness of breath when he sought treatment for blackouts while driving.  In January 2009, he reported occasional shortness of breath and that he used two inhalers.  
At his January 2010 hearing, the Veteran testified that he had breathing problems all the time, including while trying to talk.  He stated that even minor physical exertion caused shortness of breath, and he indicated that his inhaler did not relieve his symptoms.  The Veteran stated that his coughing caused dizzy spells and blackouts, which he had experience three or four times in the past year.  

The Veteran underwent a VA examination in July 2010.  He reported taking medication in the form of an intermittent bronchodilator and a daily inhaled anti-inflammatory.  He reported dyspnea on moderate exertion, productive cough, daily wheezing, night sweats, bronchiectasis, and sleep disruption.  He denied hypertension, dizziness, syncope, angina, fatigue, non-productive cough, non-anginal chest pain, hemoptysis, fever, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, chronic pulmonary mycosis, asthma, and pleurisy.  Upon physical examination he had rare bilateral inspiratory wheezes.  Diaphragm excursion and chest expansion were normal.  Chest X-rays were within normal limits.  The examiner noted that the Veteran was assigned different duties at work because of his respiratory problems, and that his daily activities were impacted by dyspnea on moderate exertion.  PFT results revealed his FEV-1 was 74 percent predicted and his FEV-1/FVC was 78 percent.  Prior to the use of a bronchodilator, his DLCO (SB) was 75 percent predicted.  Post-bronchodilator, his DLCO (SB) was normal.  

Based upon the above-cited evidence, a rating in excess of 10 percent is not warranted beginning February 21, 2007.  Specifically, at no point during this period did the Veteran demonstrate a FEV-1 that was 56 to 70 percent predicted, or a FEV-1/FVC that was 56 to 70 percent, or a DLCO (SB) that was 56 to 65 percent predicted to allow for assignment of a 30 percent rating.  To the contrary, the available PFT studies dated during this time revealed FEV-1 of between 74 and 93 percent predicted, FEV-1/FVC of 77 to 78, and DLCO (SB) of 75 percent predicted.  It also follows that 30, 60, and 100 percent ratings under DC 6603 are unavailable for this period, as they require much more severe PFT results, and the Veteran does not evidence any of the other non-PFT criteria for a 100 percent rating, such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension and the like.

Extra-schedular Evaluation and TDIU

The Board has also considered whether the Veteran's urethra stricture and emphysema/bronchitis warranted referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected urethra stricture (i.e. use of absorbent materials) and emphysema/bronchitis, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his urethra stricture is manifested by excessive voiding, and that his respiratory disability is manifested by dyspnea and fatigue.  He has not described any exceptional or unusual features or symptoms of the illnesses.  His symptoms and the type of resulting functional impairment described by him are contemplated in DCs 7518 and 6603.  Thus, as the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extra-schedular disability rating is not warranted for either issue on appeal.

Lastly, when entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, the record reflects that at all times throughout the appeal period the Veteran has been employed full-time.  He does not contend, nor does the evidence of record otherwise show that his urinary stricture or emphysema/bronchitis render him unemployable.  For these reasons, the Board finds that a claim for TDIU has not been raised. 

ORDER

Entitlement to an initial 20 percent rating for urethra stricture prior to March 7, 2007, is granted, subject to the rules and regulations governing awards of monetary benefits.

Entitlement to a 40 percent rating for urethra stricture beginning March 7, 2007, is granted, subject to the rules and regulations governing awards of monetary benefits.

Entitlement to an initial compensable rating for emphysema/bronchitis prior to February 21, 2007, is denied.

Entitlement to a rating in excess of 10 percent for emphysema/bronchitis beginning February 21, 2007, is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


